Slidell, C. J.
It is an embarrassing task to apply legal principles to pleadings and proceedings, so loose and anomalous as are presented in this cause. But on the whole, we are not prepared to say, the judgment was erroneous j, for the defendant pleaded a partial payment of the bills after maturity, without alleging or showing that the payment, which was admitted at the trial, was *158mads with any qualification at the time of payment. In the absence of contrary evidence, it may be inferred from this payment by the drawer after maturity, that the bill had been presented and notice of non-payment had been given, or that the drawer had no funds in the hands of the drawee, or was otherwise without defence. We have here the simple fact of a partial payment by the drawer after maturity, without any evidence of antecedent laches.
Judgment affirmed,, with costs.